Citation Nr: 1629885	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-00 110	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with first degree spondylolisthesis L5.

2.  Whether new and material evidence was received to reopen a claim of service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to a  service-connected lumbar spine disability.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.  He passed away in August 2011.  The appellant is his surviving spouse who, as explained in greater detail below, has been substituted as the appellant for his claims that were pending at the time of his death.  See 38 U.S.C.A. § 5121A.

Regarding the appellant's claims, as substituted for the Veteran, seeking (1) a rating in excess of 20 percent for a lumbar spine disability, (2) to reopen a claim of service connection for a bilateral knee disability, and (3) service connection for neuropathy of the lower extremities, these issues are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims-file appears to currently reside with the VA Muskogee, Oklahoma Regional Office (RO).  These three issues were previously addressed by the Board in a September 2015 decision; the Board took jurisdiction over the issues at that time for the limited purpose of directing the RO to issue a statement of the case (SOC) responding to the appellant's notice of disagreement.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in March 2016, and the appellant perfected the appeal on these issues in May 2016.
The appellant's claim of service connection for the cause of the Veteran's death is also before the Board on appeal from the August 2012 rating decision.  (Although the August 2012 rating decision itself does not expressly discuss the issue, the associated September 2012 notification letter to the appellant stated "We have denied your claim for service connected death benefits," because "there is no evidence to show that the veteran's death was related to military service."  The appellant appealed this determination and the November 2013 SOC recognized the appeal as arising from the August 2012 decision.)  This issue was previously before the Board in September 2015, when it was remanded to afford the appellant a hearing before the Board.

In May 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  Testimony at the hearing addressed each of the issues currently on appeal.  [The Board observes that in March 2011 the appellant and the Veteran had previously testified at a Board hearing (before another Veterans Law Judge (VLJ)) that addressed claims similar to some currently on appeal.  A transcript of that hearing is also in the record and for consideration.  But there is no need for a panel decision in this case because the March 2011 hearing was not conducted as part of the current appeal pending before the Board, even considering the substitution of the current appellant and the similarity of the issues.  The appeal before the Board at the time of the March 2011 hearing was addressed (during the Veteran's lifetime) by a May 2011 Board decision that (1) denied service connection for a bilateral knee disability, and (2) denied an increased rating for the lumbar spine disability.  (Other unrelated issues were otherwise resolved and are not currently before the Board.)  The May 2011 Board decision was not appealed.  In August 2011 the Veteran raised new claims again seeking (1) service connection for a bilateral knee disability, (2) an increased rating for a lumbar spine disability, and (3) service connection/a separate rating for neuropathy of the lower extremities.  It was the August 2011 claims that were pending and unadjudicated when the Veteran died later that same month.  Accordingly, the only Board hearing formally associated with the instant appeal is the May 2016 hearing before the undersigned, and there is no need for a panel decision.

The Board notes that there has been some confusion in this case regarding the substituted claimant status of the appellant.  A November 2013 letter from the RO to the appellant explained: "We have determined that you meet the basic eligibility for substitution as the spouse of [the Veteran].  We reviewed the claim file and found no other eligible survivors."  Although that letter went on to specifically discuss an appeal that was pending at the time of the Veteran's death and did not specifically discuss the unadjudicated claims that were pending, the letter sufficiently established the appellant's status as a valid substituted claimant for the claims pending at the time of the Veteran's death.  The Board's September 2015 decision made it clear that the appellant had been recognized as the substituted claimant with regard to the back, leg, and knee disability claims pending at the time of the Veteran's death; the Board remanded those claims for issuance of an SOC.  However, the March 2016 SOC clearly and expressly adjudicates the issues on the basis of entitlement to accrued benefits, not recognizing the appellant as the substituted claimant.  (The original August 2012 RO rating decision likewise adjudicated the claims on the basis of entitlement to accrued benefits rather than substitution.)

The Board notes that the distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the appellant to proceed on a substitution basis.  In this case, significantly, the appellant has submitted new evidence following the death of the Veteran, and the RO has not considered such evidence.  The Board has determined, consistent with its discussion in the September 2015 remand of the back, leg, and knee disability claims, that the RO's November 2013 substitution determination letter has established the appellant as the valid substituted claimant for the Veteran's claims pending at the time of his death.  Accordingly, the Board has considered the pertinent evidence submitted after the Veteran's death for all issues on appeal.

Finally, the Board notes that the completeness of the contents of the claims-file in this case has been the subject of some additional confusion in this matter.  As discussed on the record during the May 2016 Board hearing, the claims-file at the time of the hearing did not contain documentation of the appeal on the issue of entitlement to service connection for the cause of the Veteran's death.  Indeed, it appears that the size of the claims-file contents in the Veterans Benefits Management System (VBMS) has recently increased from "3" to "224" documents since the May 2016 hearing; this change appears to reflect restoration of contents that were previously erroneously missing from the VBMS claims-file (or perhaps temporarily missing in connection with converting the claims-file for digital storage).  The Board finds that documentation establishing the Board's jurisdiction over the appeal seeking service connection for the cause of the Veteran's death is now of record, and the Board shall address that matter accordingly.  However, the Board has completed its review of this appeal with consideration of the fact that it does not appear that the RO had the benefit of review of the complete pertinent contents of the claims-file during pertinent adjudications of the issues on appeal.

The issues of entitlement to (1) a rating in excess of 20 percent for lumbar spondylosis with first degree spondylolisthesis L5, (2) service connection for neuropathy of the lower extremities, and (3) service connection for the cause of the Veteran's death are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  A May 2011 Board decision denied the Veteran service connection for a bilateral knee disability, finding that his bilateral knee disability was not "caused or chronically worsened by his service-connected lumbar spine disability," and that "there is no medical evidence or opinion supporting a connection between his service-connected lumbar spine disability and his current bilateral knee disorder."

2.  The May 2011 Board decision was not appealed.

3.  In August 2011 the Veteran filed a new claim seeking to reopen the claim of service connection for a bilateral knee disability.

4.  Evidence received since the May 2011 Board decision tends to relate the Veteran's bilateral knee disability to his service-connected lumbar spine disability; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral knee disability; and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's bilateral knee disabilities, status post total knee arthroplasty (TKA) of each knee, are reasonably shown to have been causally linked to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for bilateral knee disability, status post TKA of each knee, as secondary to service-connected lumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  As this decision grants that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A May 2011 Board decision denied the Veteran service connection for a bilateral knee disability, finding that his bilateral knee disability was not "caused or chronically worsened by the Veteran's service-connected lumbar spine disability."  The Board found that "there is no medical evidence or opinion supporting a connection between his service-connected lumbar spine disability and his current bilateral knee disorder."  The May 2011 Board decision was not appealed, and is final.  38 U.S.C.A. § 7104.  In August 2011 the Veteran filed a new claim seeking to reopen the claim of service connection for a bilateral knee disability.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The pertinent evidence of record at the time of the May 2011 Board decision featured the Veteran's service treatment records (STRs), post-service VA medical records, and lay testimony from the Veteran and his spouse.

Evidence received since the May 2011 Board decision features an October 2012 medical opinion that indicates that the Veteran's bilateral knee disability was caused or aggravated by his service-connected disability of the lumbar spine.  In this regard, the October 2012 medical opinion states: "He favored one side over the other due to back pain....  [H]is gait was disturbed[,] causing the problems with his knees."  The October 2012 medical opinion cites the Veteran's medical records and explains other aspects of an etiological relationship between the service-connected lumbar spine disability and the bilateral knee disability, including "low back pain limiting mobility, which led to increased weight, and led to increased joint degeneration in secondary joints (bilateral knees)."  The medical opinion later states: "it is more likely than not, [the Veteran]'s service connected Lumbar Spondylosis, first contributed to gait compensation, leading to his bilateral knee degeneration ...."

The Board finds that this evidence is new, in that it was not previously submitted.  The Board finds that this new evidence is material, in that it bears directly and substantially upon the basis of the prior final denial of service connection for a bilateral knee disability.  The prior final denial cited that "there is no medical evidence or opinion supporting a connection between his service-connected lumbar spine disability and his current bilateral knee disorder."  The October 2012 medical opinion that has since been added to the record is a medical opinion supporting that there is a connection between the Veteran's service-connected lumbar spine disability and his bilateral knee disorder.  In light of the low threshold standard for reopening endorsed by the Court in Shade, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received pertaining to service connection for a bilateral knee disability is both new and material, and warrants reopening of that claim.
Furthermore, on de novo review of the claim, the Board finds that service connection for a bilateral knee disability may be granted at this time.

The Board recognizes that the Veteran filed the claim currently on appeal approximately three weeks before his death, which resulted in a limited period of time for evidence to have confirmed the existence of a current knee disability during the pendency of the appeal.  However, as discussed in the prior final denial of the claim in the Board's May 2011 decision, the Veteran's post-service VA medical records clearly establish that he had advanced osteoarthritis in both knees and had undergone TKA for both knees.  In light of the permanent nature of the diagnosed disabilities, the Board finds that the claimed bilateral knee disability is shown to have existed during the pendency of the claim, satisfying the first element required to establish service connection.  

The Board also notes that the Veteran had already established service connection for his lumbar spine disability at the time of his August 2011 claim, satisfying the second element required to establish service connection as secondary to the lumbar spine disability.  All that remains to substantiate the secondary service connection claim is evidence that the Veteran's bilateral knee disability was caused or aggravated by his service-connected lumbar spine disability.

The new October 2012 medical opinion, discussed above, is by a competent medical professional (a doctor) informed by review of the Veteran's record and presented with an explanation of rationale citing pertinent evidence and medical principles.  For these reasons, the Board finds that the October 2012 medical opinion is probative evidence on this matter.  In pertinent part, the opinion concludes that the Veteran "favored one side over the other due to back pain....  [H]is gait was disturbed[,] causing the problems with his knees."  The opinion later states: "it is more likely than not, [the Veteran]'s service connected Lumbar Spondylosis, first contributed to gait compensation, leading to his bilateral knee degeneration ...."  This statement essentially opines that the Veteran's bilateral knee disability was caused by (is secondary to) his service-connected lumbar spine disability.  As there is no substantially contrary medical opinion of record, the Board finds the probative October 2012 medical opinion to be persuasive.

The Board has considered whether additional development may result in greater clarity in this matter.  Under the circumstances of this case, it reasonably appears that there are limits to the extent to which further evidentiary development would be expected to shed greater light on the dispositive medical question.  The Board notes that to substantiate the claims at hand, it is not necessary to establish that a service-connected disability was the sole cause of the knee disabilities on appeal.

Resolving reasonable doubt in the appellant's favor, the Board concludes that the Veteran's bilateral knee disability, status post TKA for each knee, was causally linked to his service-connected lumbar spine disability.  The requirements for establishing service connection are met; service connection for the bilateral knee disabilities, status post TKAs, is warranted.


ORDER

The appeal seeking to reopen a claim of service connection for a bilateral knee disability is granted.

Service connection for post TKAs bilateral knee disability is granted.


REMAND

There appear to have been some challenges in this case concerning the completeness of the record during the AOJ's adjudication, and further confusion with regard to the consideration of evidence submitted to the AOJ after the Veteran's death.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his/her claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in a supplemental SOC (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the claimant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

As discussed in the Introduction above, the appellant has been substituted as the claimant in place of the late Veteran for the claims that were pending at the time of his death.  However, the RO has expressly adjudicated those issues as claims of entitlement to accrued benefits, for which the record would have been closed at the time of the Veteran's death in August 2011, approximately three weeks after he filed the claims.  The March 2016 SOC addressing these issues characterized them as "accrued benefits" issues, but also noted that the RO on "July 5, 2012 requested submission of additional evidence to support this claim...."  As the appellant has substituted for the original claimant, it is appropriate for the appellant to provide new evidence for consideration after the Veteran's death, and indeed the appellant submitted significant new evidence including an October 2012 medical opinion discussing the Veteran's back disability and asserting a link to resultant lower extremity neuropathy.  However, it is clear that the RO did not consider this evidence in adjudicating the claims: the March 2016 SOC states that "We received no additional evidence from you in response to our letter," and the SOC does not otherwise indicate awareness of the October 2012 medical opinion that was formally of record at that time.  As discussed in the introduction section, above, much of the content of the VBMS claims-file appears to have been missing for a period and then recently restored after the May 2016 Board hearing; this may account for the RO's mistaken belief that no new evidence had been received as of the time of the March 2016 SOC.  These matters must be remanded so that the appellant may be afforded the benefit of an RO-level adjudication that considers the complete set of pertinent evidence for the first time, with a first review of the fully restored contents of the claims-file.

The additional issue of service connection for the cause of the Veteran's death was addressed by the RO most recently in a November 2013 SOC.  The October 2012 medical opinion was formally of record at this time and, significantly, the October 2012 medical opinion suggests the possibility of a causal link between the Veteran's service-connected disabilities and the automobile accident that caused his death.  However, the November 2013 SOC also appears to have been prepared without awareness or consideration of the October 2012 medical opinion (and other evidence submitted by the appellant, such as a pertinent police accident report), suggesting that the claims-file was also compromised and incomplete at that time.  The Board notes that the November 2013 SOC does discuss the appellant's written statement received on the same date as the October 2012 medical opinion, and the Board further notes that the referenced written statement was archived in the electronic "Virtual VA" system whereas the accompanying evidence (including the pertinent October 2012 medical opinion) has not been archived in Virtual VA.  It appears that the evidence (with the exception of the appellant's statement) was among the documents recently added to the VBMS claims-file.  In brief, it appears to the Board that the Virtual VA portion of the claims-file was available for review during the RO adjudications, but a significant portion of the claims-file (including the critical evidence submitted in October 2012) was not available for the RO's review and has only been fully made available in VBMS very recently.
In light of the above, it is necessary to remand the issues remaining on appeal for the purpose of providing the RO with the opportunity to consider the claims with review of the complete contents of the claims-file, as the appellant is entitled to such an adjudication at the AOJ.  The Board additionally observes that the forthcoming development and readjudication regarding the claim of service connection for the cause of the Veteran's death may involve findings pertaining to the nature and severity of the Veteran's back disability at the time of his death, and the Board observes that the neuropathy issue on appeal is inextricably intertwined with the issue concerning the severity of manifestations of the back disability (as the neuropathy is claimed as a neurological manifestation of the back disability).  These related matters will be appropriately considered together during processing of this remand.

Furthermore, the Board finds that additional development is warranted to assist in completing a fully informed review of the claim of service connection for the cause of the Veteran's death.  The claim features a theory of entitlement suggesting that the medication used to manage the Veteran's pain from service-connected disabilities caused or substantially contributed to drowsiness that may have caused or contributed to his fatal automobile accident.  To consider this theory of entitlement, the Board must be able to make an informed determination on certain factual questions, including whether or not medication used to manage the Veteran's symptoms of service-connected lumbar spine disability was of a nature that would cause significant drowsiness.

Accordingly, the case is REMANDED for the following:

1.  Noting that a substantial portion of the contents of the claims file in VBMS appears to have been unavailable for review during prior RO adjudication of the issues on appeal, and has been recently restored (as explained above), the AOJ should take appropriate action to confirm that the Veteran's claims file is now complete, and take all necessary steps to associate any necessary documents which may currently be missing from the claims file.

2.  After the record is determined to be complete, the AOJ should forward the Veteran's record to an appropriate physician for review and an advisory medical opinion.  Based on review of the record, the consulting provider should provide responses to the following:

Was any medication indicated to have been used in the treatment of the Veteran's service-connected lumbar spondylosis with first degree spondylolisthesis L5 (to include medication used in the management of pain) of a nature that would be medically associated with causing significant drowsiness and/or impairment of ability to safely drive an automobile?

The examiner should include rationale for the opinion provided, citing to the Veteran's pertinent medical records and applicable medical principles.

3.  After completion of any additional development deemed necessary, the AOJ should review the expanded record to specifically include all the evidence in VBMS that was recently added/restored to the claims-file as it appears much of this evidence was not available for review in connection with the RO's prior adjudications including the November 2013 and March 2016 SOCs.

The new AOJ readjudication must consider all pertinent evidence of record, in particular the evidence submitted by the appellant in October 2012 featuring a medical opinion from Dr. Williams and the police report of the Veteran's fatal automobile accident.  The AOJ must readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the AOJ should issue an appropriate SSOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


